Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    October 26, 2017

The Court of Appeals hereby passes the following order:

A18I0044. CHIP LAKE et al. v. SILVER COMET TERMINAL PARTNERS,
     LLC et al.
A18I0045. RTA STRATEGY LLC et al. SILVER COMET TERMINAL
     PARTNERS, LLC.

      Chip Lake, The Committee to Protect Paulding County, RTA Strategy LLC and
others (collectively, “the Applicants”) seek interlocutory review of the trial court’s
September 21, 2017 order granting a motion to compel OCGA § 9-11-60 (b) (6)
depositions and denying their motions for protective orders. Although the Applicants
sought a certificate of immediate review in accordance with OCGA § 5-6-34 (b), the
trial court denied their request. The Applicants nonetheless filed these applications for
interlocutory appeal, asserting that the order is directly appealable under the collateral
order doctrine or, alternatively, that we should address the merits in accordance with
Waldrip v. State, 272 Ga. 572 (532 SE2d 380) (2000).
      In its discovery order, the trial court concluded that the information sought was
not protected by the attorney-client privilege or by the privilege afforded to 501(c)(4)
organizations because the opposing party made a prima facie showing that the crime-
fraud exception applies. Our precedent is clear that discovery orders do not fall within
the collateral order doctrine. See Expedia, Inc. v. City of Columbus, 305 Ga. App.
450, 452-454 (1) (2010) (collateral order doctrine does not allow for immediate review
of trial court’s order rejecting a claim of attorney-client privilege based on its finding
that the crime-fraud exception applies).
      As to Waldrip, an appellate court generally will not review the discretion vested
in the trial court to grant or refuse a certificate of immediate review of interlocutory
rulings. See Scruggs v. Georgia Dept. of Human Resources, 261 Ga. 587, 588 (1)
(408 SE2d 103) (1991); B & D Fabricators v. D.H. Blair Inv. Banking Corp., 220
Ga. App. 373, 376 (3) (469 SE2d 683) (1996). The Supreme Court has crafted an
exception to the certificate requirement where the actions of the trial court have the
effect of precluding appellate review of a substantive issue. See Waldrip, 272 Ga. at
575 (1). The Waldrip exception, however, is limited to “those exceptional cases that
involve an issue of great concern, gravity, and importance to the public and no timely
opportunity for appellate review.” Id.
      The instant applications are not the rare cases where ignoring the certificate
requirement is warranted. Accordingly, the Applicants’ failure to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b) deprives this Court of
jurisdiction to consider these applications, which are hereby DISMISSED.



                                 Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/26/2017
                                         I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                       , Clerk.